                    1
                    2                                                                    JS-6
                    3
                    4
                    5
                    6
                    7
                    8                            UNITED STATES DISTRICT COURT
                    9                        CENTRAL DISTRICT OF CALIFORNIA
                   10
                   11 UNITED STUDIOS OF SELF                      CASE NO. 8:18-cv-01048-DOC-DFM
                      DEFENSE, INC., a California
                   12 corporation,
                                                                  The Hon. David Carter
                   13               Plaintiff,
                   14         vs.                                 JUDGMENT AND ORDER
                   15 KRISTOPHER RINEHART, MD, an
                      individual; BRENT MURAKAMI, an
                   16 individual; SOUTH BAY STUDIOS
                      OF SELF DEFENSE, LLC, a California
                   17 limited liability company; LOS
                      ANGELES STUDIOS OF SELF
                   18 DEFENSE, LLC, a California limited
                      liability company; S.B. NINJA, LLC, a
                   19 California limited liability company,
                   20               Defendant.
                   21
                        AND RELATED COUNTERCLAIMS
                   22
                   23
                   24
                              This matter was before the Court on a bench trial held on October 29-31,
                   25
                        2019. The Action arises out of a contract dispute between United Studios of Self
                   26
                        Defense Inc. (“USSD” or “Plaintiff”) and Kristopher Rinehart (“Rinehart”), Brent
                   27
                        Murakami (“Murakami”) and entities owned wholly or partly by Rinehart and
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP                                         JUDGMENT AND ORDER
ATTORNEYS AT LAW
                    1 Murakami including Los Angeles Studios of Self Defense, LLC (“LASSD”), South
                    2 Bay Studios of Self Defense, LLC (“SBSSD”), S.B. Ninja, LLC (“S.B. Ninja”), and
                    3 Rolling Hills USSD, LLC (“RHSSD”) (collectively, “Defendants”). Matthew
                    4 Berliner, Eric Hardeman, and Adam Harris of Fortis LLP appeared on behalf of
                    5 Plaintiff. Daniel DeCarlo and Esther Shin of Lewis Brisbois Bisgaard & Smith LLP
                    6 appeared on behalf of Defendants.
                    7         Having considered the evidence at trial, all papers filed in connection with
                    8 this matter, and statements made on the record,
                    9         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
                   10 judgment is entered in favor of Defendants as follows:
                   11 Plaintiff’s Claims
                   12  USSD’s claim for breach of contract as to the Redondo Beach Franchise
                   13      Agreement has no merit and Defendants are the prevailing party on this claim.
                   14  USSD’s claim for breach of contract as to the Beverly Hills Franchise Agreement
                   15      has no merit and Defendants are the prevailing party on this claim.
                   16  USSD’s claim for declaratory relief as to the Redondo Beach Franchise
                   17      Agreement has no merit and Defendants are the prevailing party on this claim.
                   18  USSD’s claim for intentional interference with contract against Murakami and
                   19      S.B. Ninja has no merit and Defendants are the prevailing party on this claim.
                   20  USSD’s claim for false designation/unfair competition under the Lanham Act has
                   21      no merit and Defendants are the prevailing party on this claim.
                   22  USSD’s claim for unfair business practices under Cal. Bus. & Prof. Code §§
                   23      17200 et. Seq. (“UCL”) has no merit and Defendants are the prevailing party on
                   24      this claim.
                   25  USSD’s claim for accounting of profits made from Lanham Act violation has no
                   26      merit and Defendants are the prevailing party on this claim.
                   27  USSD’s claim for declaratory relief under the Redondo Beach and Beverly Hills

LEWIS              28      Franchise Agreements LV *5$17(' ,1 3$57 DV GHILQHG LQ WKH &RXUW¶V
BRISBOIS
BISGAARD                     'HFHPEHU   )LQGLQJV RI )DFW DQG &RQFOXVLRQV RI /DZ
& SMITH LLP
ATTORNEYS AT LAW
                        4852-2306-0911.1
                                                                 2
                                                   JUDGMENT AND ORDER
                    1 9. USSD shall take nothing by way of its claims.
                    2 Defendants’ Counterclaims
                    3 10. Defendants’ counterclaim for declaratory relief as to the lack of formation of the
                    4       Redondo Beach Franchise Agreement is GRANTED and Defendants are the
                    5       prevailing party on this counterclaim.
                    6 11.Defendants’ counterclaim for declaratory relief as to the right to rescind the
                    7       Rolling Hills and Torrance License Agreement is GRANTED and Defendants
                    8       are the prevailing party on this counterclaim.
                    9 12. Regarding Defendants’ counterclaim for breach of contract as to the Beverly
                   10       Hills Franchise Agreement, Defendants have not shown any breach of the
                   11       Beverly Hills Franchise Agreement.
                   12 Attorneys’ Fees and Costs
                   13 13.Defendants are the prevailing party in this Action and are entitled to an award of
                   14       reasonable attorneys’ fees against Plaintiff and Charles Mattera jointly and
                   15       severally pursuant to Cal. Civ. Code 1717 and 15 USC 1117 in the amount to be
                   16       later determined following Defendants’ motion and application for accounting
                   17       related to thereto.
                   18 Sanctions against Plaintiff and Charles Mattera
                   19 14. The Court hereby grants Defendants’ motion for terminating sanctions in part
                   20       but declines to terminate Plaintiff’s case in its entirety. The Court does instead
                   21       hereby grant the motion in part by awarding all of Defendants’ attorneys’ fees
                   22       and costs against Charles Mattera and USSD jointly and severally.
                   23 15.The Court hereby exercises its inherent authority to assess sanctions against
                   24       Plaintiff and Charles Mattera as the Court finds that Defendants are the
                   25       prevailing party and that both Plaintiff and Charles Mattera engaged in conduct
                   26       that amounts to bad faith in the prosecution of this Action. Charles Mattera
                   27       committed a fraud on the Court and his actions must be punished and as such, the

LEWIS              28       Court awards to Defendants as a sanction, all of Defendants’ costs and attorneys’
BRISBOIS
BISGAARD                4852-2306-0911.1
                                                                     3
& SMITH LLP                                          JUDGMENT AND ORDER
ATTORNEYS AT LAW
                    1       fees incurred in this Action and that such award of fees and costs shall be joint
                    2       and several against Plaintiff and Charles Mattera. The amount of such fees will
                    3       be determined later by the Court following Defendants’ motion and application
                    4       for accounting related thereto.
                    5
                    6            The Court hereby enters final judgment in favor of Defendants in accordance
                    7 with the Court’s Findings of Fact and Conclusions of Law and Order (ECF# 242)
                    8 which is incorporated by reference. Plaintiff shall take nothing and Defendants are
                    9 awarded attorneys’ fees and costs in an amount to be determined against Plaintiff
                   10 and Charles Mattera jointly and severally.
                   11
                   12
                   13 IT IS SO ORDERED.
                   14
                   15 DATED: December , 2019
                   16
                   17
                                                                 The Honorable David O. Carter
                   18
                                                                 United States District Judge
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4852-2306-0911.1
                                                                    4
& SMITH LLP                                          JUDGMENT AND ORDER
ATTORNEYS AT LAW
